Name: 97/236/EC: Commission Decision of 13 March 1997 authorizing the grant by Finland of national aid in the reindeer sector (Only the Finnish and Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural activity;  farming systems;  EU institutions and European civil service;  Europe;  information and information processing
 Date Published: 1997-04-09

 Avis juridique important|31997D023697/236/EC: Commission Decision of 13 March 1997 authorizing the grant by Finland of national aid in the reindeer sector (Only the Finnish and Swedish texts are authentic) Official Journal L 094 , 09/04/1997 P. 0019 - 0019COMMISSION DECISION of 13 March 1997 authorizing the grant by Finland of national aid in the reindeer sector (Only the Finnish and Swedish texts are authentic) (97/236/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden and in particular Annex I (chapter V, subchapter B, section XII 'Remainder`) thereof, which amends Article 5 of Council Regulation (EEC) No 827/68 of 28 June 1968 on the common organization of the market in certain products listed in Annex II to the Treaty (1), as last amended by Commission Regulation (EC) No 195/96 (2), including reindeer and reindeer meat,Whereas, in accordance with the above provision, Finland may, subject to Commission authorization, grant certain aids for the production and marketing of reindeer and reindeer products; whereas this must not, however, entail any 'increase in traditional levels of production`;Whereas on 8 July 1996, Finland sent the Commission its project for national aid in the reindeer sector on the basis of Article 93 (3) of the Treaty of Rome; whereas the Commission cannot decide on the basis of Articles 92 to 94 of the Treaty but only under Article 5 of Regulation (EEC) No 827/68;Whereas by letter of 24 October 1996, Finland answered the Commission's request for further information; whereas Finland, by letters dated 8 July 1996 and 24 October 1996, sent information on the traditional levels of production;Whereas the aids in question, of unlimited duration, are such as to support reindeer production in Finland and are accompanied by a system to monitor trends in production capacity and should therefore not result in an increase in the traditional levels of production, and therefore comply with the above provision; whereas the Commission should also be regularly informed of the level of production of reindeer and reindeer products in Finland,HAS ADOPTED THIS DECISION:Article 1 The aid measures in the reindeer sector notified by Finland in its letter of 8 July 1996, as amended by letter dated 24 October 1996, are hereby authorized.Article 2 The Finnish authorities shall send the Commission each year information enabling the Commission to establish whether the traditional levels of production have been complied with.Article 3 This Decision is addressed to the Republic of Finland.Done at Brussels, 13 March 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 151, 30. 6. 1968, p. 16.(2) OJ No L 26, 2. 2. 1996, p. 13.